





Exhibit 10.4




FIRST AMENDMENT

TO

THE AGREEMENT AND PLAN OF MERGER




This FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER (“Amendment”) effective
this 2nd day of November, 2009, is by and among ARMOUR RESIDENTIAL REIT, INC., a
Maryland corporation ("Parent"), ARMOUR MERGER SUB CORP., a Delaware corporation
("Merger Sub"), and ENTERPRISE ACQUISITION CORP., a Delaware corporation (the
"Company").




Recitals




WHEREAS, Parent, Merger Sub and the Company have previously entered into that
certain Agreement and Plan of Merger dated as of July 29, 2009 (the
“Agreement”); and




WHEREAS, Section 9.5 of the Agreement allows the parties to amend the Agreement;
and




WHEREAS, the parties wish to amend the Agreement to reflect the terms set forth
below.




Agreement




NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




1.

Section 7.1(h) of the Agreement is hereby deleted in its entirety.




2.

Except as amended by the terms of this Amendment, the Agreement remains in full
force and effect.







[Signature Page Follows]





1




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
the day and year first written above.

ARMOUR RESIDENTIAL REIT, INC.







By:

/s/ Jeffrey J. Zimmer                                    

Name:

Jeffrey J. Zimmer

Title:

Chief Executive Officer










ARMOUR MERGER SUB CORP.







By:

/s/ Jeffrey J. Zimmer                                    

Name:

Jeffrey J. Zimmer

Title:

Chief Executive Officer










ENTERPRISE ACQUISITION CORP.







By:

/s/ Daniel C. Staton                                     

Name:

Daniel C. Staton

Title:

President & CEO










[Signature Page to First Amendment to the Agreement and Plan of Merger]














2


